Citation Nr: 0917177	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  98-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a July 10, 2000, decision, the Board denied an increased 
evaluation for a right mastectomy as the residual of 
gynecomastia and service connection for PTSD and for a 
bilateral eye condition.  The Board also remanded a claim for 
service connection for psychiatric disorder other than PTSD 
to the RO for the issuance of a statement of the case (SOC).  
The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In an Order 
dated July 18, 2001, the Court granted a Joint Motion for 
Remand concerning the three issues denied by the Board and 
vacated and remanded the matter pursuant to 38 U.S.C.A. § 
7252(a).

On July 25, 2000, the RO provided the Veteran a SOC on the 
issue of whether new and material evidence had been presented 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, pursuant to the Board's 
remand.  The veteran has perfected an appeal of that issue.  
Meanwhile, service connection for skin rash including 
keloids, claimed as secondary to Agent Orange exposure, was 
denied by rating decision of July 2000.  The Veteran also 
appealed that decision.  

In May 2002, the Board remanded the claim to the RO for 
additional development.  While the case was in remand status, 
a May 2003 rating decision granted service connection for a 
bilateral eye disability.  Consequently, that issue is no 
longer on appeal before the Board.  The Veteran appealed the 
rating that assigned for the disability.  By a rating 
decision in August 2003, the RO denied a TDIU.  The Veteran 
appealed the denial of that issue.  

In May 2007, the Board issued a decision that denied service 
connection for PTSD and for a skin rash and keloids, reopened 
and denied the Veteran's claim for service connection for an 
acquired psychiatric other than PTSD, denied increased 
ratings for a right mastectomy and for nonproliferative 
diabetic retinopathy, and denied a TDIU.  The decision also 
referred to the RO for appropriate action the Veteran's 
attorney's June 2003 comments regarding conjunctivitis 
relating to his service-connected eye disability.  

The Veteran appealed only that portion of the Board's May 
2007 decision that denied a TDIU and denied service 
connection for an acquired psychiatric disorder other than 
PTSD.  Pursuant to a July 2008 Joint Motion for Remand (JMR), 
an Order of the Court in August 2008 vacated and remanded the 
Board's decision as to those two issues and dismissed the 
appeal as to the remaining issues.  Accordingly, the Board's 
May 2007 decision is final as to the other issues decided 
therein.  The only issues remaining for appellate 
consideration are the two issues identified in the JMR.  

The issues concerning service connection for an acquired 
psychiatric disorder and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in May 1991 denied service connection 
for an acquired psychiatric disorder.  The Veteran was 
notified of that determination and did not file a notice of 
disagreement within one year of that notice.  

2.  The evidence received since May 1991, considered in 
conjunction with the record as a whole, is not cumulative of 
the evidence previously considered and is so significant that 
it must be considered in order to decide fairly the merits of 
the claim for service connection for an acquired psychiatric 
disorder.  


CONCLUSION OF LAW

Evidence received since the unappealed rating decision in May 
1991 that denied service connection for an acquired 
psychiatric disorder other than PTSD is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303(a), 3.307, 3.309 (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Regardless of the RO's actions, the Board must make an 
independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  

In Hodge, it was noted that evidence which contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim, 
may be construed as new and material.  

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In May 1991, the RO denied service connection for a nervous 
disorder, and informed the veteran that same month.  The 
Veteran did not timely appeal, and the determination became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2008).  

The evidence on file at the time of the May 1991 denial 
included the Veteran's service medical records, private 
medical records, and VA treatment and examination records.  
The service treatment records showed no complaint, diagnosis, 
or treatment for a nervous disorder.  The first evidence of 
treatment for a psychiatric disorder was documented in June 
1985 when the Veteran was hospitalized at a VA facility.  The 
RO denied the claim finding that there were no pertinent 
findings in service or until many years thereafter.  

The evidence received since the May 1991 denial includes VA 
examination reports, and VA and private treatment records 
dated from 1991 to 2004.  Among the evidence is a finding on 
a VA hospitalization discharge summary dated in May 1998, in 
which the examiner noted that the Veteran had depression with 
psychotic features, which seemed to be related to his 
experiences while serving in Vietnam.  This additional 
evidence, when accepted at face value without weighing it 
against the totality of the evidence, tends to associate the 
current diagnosis to service and therefore is so significant 
that it must be considered in order to fairly decide the 
claim.  Consequently, the legal standard for reopening has 
been met and the claim is reopened.  To this extent, the 
claim is granted.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence, including what evidence was needed to reopen is 
service connection claim.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Also, in July 2006, the RO notified the Veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, it was held in Kent v. Nicholson, 20 Vet. App. 1 
(2006), that, where the issue is whether new and material 
evidence has been presented to reopen a previously denied 
claim, the claimant must be notified as to the specific 
information and evidence needed to reopen the claim, based on 
the reason(s) for the prior denial. The appellant has not 
been sent notice complying with Kent concerning his 
application to reopen his claim for service connection for an 
acquired psychiatric disorder other than PTSD.  However, in 
light of the fact that the Board herein determined that new 
and material evidence had been received to reopen the claim, 
the Veteran is not prejudiced by the lack of Kent notice.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the duty to assist requires additional 
development and adjudication prior to final consideration by 
the Board, as set forth in the remand section, below.  


ORDER

New and material evidence having been presented, the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD is reopened.  


REMAND

As the Veteran's service connection claim is reopened, the 
Board must next consider the issue on the basis of all of the 
evidence of record.  As noted in the JMR, however, VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
JMR further noted that the threshold for obtaining such an 
examination or opinion is low, see McLendon v. Principi, 20 
Vet. App. 79, 83 (2006), and identified the May 1998 VA 
hospitalization discharge summary, discussed above, as 
sufficient to trigger VA's duty to assist to obtain an 
opinion regarding the nexus between the Veteran's current 
psychiatric disorder and service, such as would meet the 
criteria for service connection.    

On review of the record, the Board notes that the most recent 
medical evidence concerning the Veteran's psychiatric 
condition is several years old.  In fact, the evidence 
indicates that the Veteran is a patient in the nursing home 
of a state hospital.  Records of all psychiatric treatment 
the Veteran has received since April 2004 should be secured.  
Moreover, pursuant to the JMR, an opinion is needed to 
determine the relationship, if any, between the Veteran's 
current psychiatric disorder and service.  The most recent 
evidence as to the Veteran's current psychiatric condition is 
a January 2006 statement by a VA physician regarding a 
telephone call from the Veteran's spouse to the effect that 
he was non-responsive on occasion and had 
dementia/Alzheimer's.  Based on that information, it appears 
that a VA compensation examination of the Veteran may not be 
feasible.  Nevertheless, a nexus opinion is still needed.  

Therefore, the RO should determine whether it would be 
feasible or useful to schedule an examination of the Veteran 
to obtain the opinion.  If so, an examination should be 
scheduled.  If not, the claims file should be forwarded to a 
psychiatrist for review to obtain the needed nexus opinion.  

The Board finds that the issue concerning a TDIU is 
inextricably intertwined with the service connection issue.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Therefore, appellate consideration of that issue must be 
deferred.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any needed 
authorization from the Veteran, request 
copies of the records of all treatment he 
has received for any of his service-
connected disabilities since April 2004.  
Associate all records received with the 
claims file.  

2.  Then determine whether it would be 
feasible or useful to schedule an 
examination of the Veteran to obtain an 
opinion regarding the relationship, if 
any, between his psychiatric disorder and 
service.  If so, schedule such an 
examination.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  If an examination 
of the Veteran is not feasible, the 
reason(s) for the infeasibility should be 
documented in the claims file and the 
claims file should be forwarded to a 
psychiatrist for review to obtain the 
needed nexus opinion.  Ask the examiner 
or reviewer to provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that any psychiatric disorder that the 
Veteran has had since September 1997 was 
either first manifest in service or 
resulted from incidents in service.  In 
this regard, the examiner's or reviewer's 
attention is directed to the summary of a 
VA hospitalization in April and May 1998 
which noted that the diagnosed chronic 
depression with psychotic features 
"seems to be related to his experiences 
while serving in Vietnam."  All opinions 
should be supported by adequate 
rationale.  If the examiner or reviewer 
is unable to provide such an opinion 
without resorting to speculation, he/she 
should provide reasons for that 
determination.  

3.  Then, readjudicate the Veteran's 
claims for service connection for an 
acquired psychiatric disorder other than 
PTSD and for a TDIU.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  
If the claims are not granted to the 
Veteran's satisfaction, provide him and 
his attorney with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


